UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6741




In Re:   MICHAEL ALLEN KOKOSKI,




                                                      Petitioner.



                 On Petition for Writ of Mandamus
                          (5:06-cv-00024)


Submitted: June 15, 2006                     Decided: June 21, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Allen Kokoski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Allen Kokoski petitions for a writ of mandamus

seeking an order for his immediate release from federal prison. We

conclude Kokoski is not entitled to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should    only   be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

          Kokoski’s request, if considered, calls upon this court

to review the merits of the magistrate judge’s recommendation to

deny his 28 U.S.C. § 2255 (2000) motion.        Mandamus may not be used

as a substitute for appeal.        In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).*

          The relief sought by Kokoski is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                            PETITION DENIED

     *
      In any event, a magistrate judge’s report and recommendation
is not an appealable final order. Kokoski may seek to appeal a
district court’s order that adopts the magistrate judge’s
recommendation.

                                   - 2 -